THIS SHARE PURCHASE AGREEMENT (“AGREEMENT”) RELATES TO AN OFFERING OF SECURITIES
IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS, AS DEFINED IN
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), PURSUANT
TO REGULATION S OF THE 1933 ACT.

THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE,
WILL BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

SHARE PURCHASE AGREEMENT

(OFFSHORE INVESTOR)

This Share Purchase Agreement (the “Agreement”) is made as of the ___ day of
July 2007 by and between Oramed Pharmaceuticals Inc. (the “Company”), whose
business address is 2 Elza Street, Jerusalem, 93706 Israel, and
___________________________________________ (the “Consultant”), whose address is
_____________________________________________________________________________.

RECITALS

WHEREAS:

A.           The Consultant has provided the Services described in Schedule “A”
to this Agreement (the “Services”) to the Company and the Company has agreed to
pay the Consultant in shares as set out in Schedule “A” to this Agreement in
consideration for the Services;

B.           The Consultant introduced the Company to certain investors and will
receive a 5% finder’s fee equal to 5% of the gross proceeds of $100,000, payable
in common stock of the Company.

NOW, THEREFORE, the parties hereto agree as follows:

1.

ISSUANCE OF THE SHARES

In consideration for the provision by the Consultant of the services set out in
Section 1 of Schedule “A” to this agreement, the Company agrees to grant to the
Consultant _______________ common shares (the “Shares”) in its capital.

2.

DELIVERIES BY THE CONSULTANT

2.1          The Consultant must complete, sign and return to the Company, two
completed and executed copies of this Agreement, including Schedule “A”.

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

2.2          The Consultant shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, stock
exchanges and applicable law.

3.

ACKNOWLEDGEMENTS OF THE CONSULTANT

The Consultant acknowledges and agrees that:

 

(a)

none of the Shares have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons,
as that term is defined in Regulation S under the 1933 Act (“Regulation S”),
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

 

(b)

the Consultant has received and carefully read this Agreement, and has carefully
reviewed as much of the Company's books and records as the Consultant considers
appropriate (collectively the “Company Information”);

 

(c)

the decision to execute this Agreement and acquire the Shares pursuant to this
Agreement has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company and such decision is based
entirely upon a review of the Company Information. If the Company has presented
a business plan to the Consultant, the Consultant acknowledges that the business
plan may not be achieved or be achievable;

 

(d)

the Consultant and the Consultant's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
issuance of the Shares hereunder, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense, necessary
to verify the accuracy of the information contained in the Company Information;

 

(e)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Consultant
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the issuance of the Shares
hereunder have been made available for inspection by the Consultant, the
Consultant's attorney and/or advisor(s);

 

(f)

the representations and warranties contained in this Agreement are made by it
with the intention that they may be relied upon by the Company and its legal
counsel in determining the Consultant's eligibility to purchase the Shares under
applicable securities legislation. The Consultant further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Consultant at the Closing
Date and that they will

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

survive the purchase by the Consultant of the Shares and will continue in full
force and effect notwithstanding any subsequent disposition by the Consultant of
any of the Shares;

 

 

(g)

it will indemnify and hold harmless the Company and, where applicable, its
respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Consultant contained herein, or in any other document furnished by the
Consultant to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Consultant to correctly complete this
Agreement or comply with any covenant or agreement made by the Consultant to the
Company in connection therewith;

 

(h)

the issuance of the Shares to the Consultant will not be completed if it would
be unlawful. The Consultant warrants and represents that the issuance of the
Shares by the Company will not be in breach of any laws or regulations in the
jurisdiction of residence of the Consultant;

 

(i)

it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the Shares and the Company,
and with respect to applicable resale restrictions and it is solely responsible
(and the Company is not in any way responsible) for compliance with applicable
resale restrictions;

 

(j)

none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Consultant that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system;

 

(k)

no documents in connection with the sale of the Shares hereunder have been
reviewed by the Securities and Exchange Commission or any state securities
administrators; and,

 

(l)

there is no government or other insurance covering any of the Shares.

4.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE CONSULTANT

4.1

The Consultant hereby represents and warrants to and covenants with the Company
that:

 

(a)

the Consultant has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

 

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(b)

the Consultant (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;

 

(c)

the Consultant is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment and the
Consultant has carefully read and considered the matters set forth under the
heading “Risk Factors” appearing in the Company Information;

 

(d)

the Consultant has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Consultant's decision to invest in the Shares and
the Company;

 

(e)

it has the requisite knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of the investment in the
Shares and the Company;

 

(f)

it is acquiring the Shares as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalisation thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Shares;

 

(g)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or of any agreement, written or oral, to which the Consultant may
be a party or by which the Consultant is or may be bound;

 

(h)

the Consultant has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Consultant enforceable against the
Consultant;

 

(i)

it is able to fend for itself with respect to its investment in the Shares and
has the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

 

(j)

the Consultant is not acquiring the Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

(k)

no person has made to the Consultant any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Shares;

 

(ii)

that any person will refund the purchase price of any of the Shares;

 

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

(iii)

as to the future price or value of any of the Shares; or,

 

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system (except that currently certain market makers
make market in the common shares of the Company on the Over-the-Counter Bulletin
Board service of the National Association of Shares Dealers Inc.); and,

 

(l)

the Consultant is a close personal friend or close business associate of a
director or founder of the Company.

4.2          In this Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S.

5.

REPRESENTATIONS AND WARRANTIES

6.

RESALE RESTRICTIONS

The Consultant acknowledges that any resale of the Shares will be subject to
resale restrictions contained in the securities legislation applicable to the
Consultant. The Shares may not be offered or sold in the United States unless
registered in accordance with federal securities laws and all applicable state
securities laws or pursuant to exemptions from such registration requirements.

7.

LEGENDING OF SUBJECT SHARES

7.1          The Consultant hereby acknowledges that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the Shares
will bear a legend in substantially the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, WILL BE ISSUED IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS AS DEFINED IN REGULATION S OF THE 1933 ACT EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE 1933 ACT.”

 

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

7.2          The Consultant hereby acknowledges and agrees that the Company may
make a notation on its records or give instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Agreement.

8.

COSTS

The Consultant acknowledges and agrees that all costs and expenses incurred by
the Consultant (including any fees and disbursements of any special counsel
retained by the Consultant) relating to the acquisition of the Shares shall be
borne by the Consultant.

9.

TIME OF ESSENCE

 

 

Time shall be of the essence of this Agreement.

10.

GOVERNING LAW

This Agreement is governed by the laws of the State of Nevada. The Parties agree
to attorn to the jurisdiction of the Courts of the State of Nevada.

11.

SURVIVAL

This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
acquisition of the Shares by the Consultant pursuant hereto.

12.

ASSIGNMENT

This Agreement and the Shares granted hereunder are not transferable or
assignable.

13.

SEVERABILITY

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

14.

ENTIRE AGREEMENT

Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
issuance of the Shares and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.

15.

NOTICES

Any notice required or permitted to be given to any of the parties to this
Agreement will be in writing and may be given by prepaid registered post,
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy to the address of such

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

party first above stated or such other address as any party may specify by
notice in writing to the other parties, and any such notice will be deemed to
have been given and received by the party to whom it was addressed if mailed, on
the third day following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time of mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.

16.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall constitute an original and all of which
together shall constitute one instrument.

17.

ELECTRONIC MEANS

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date first above mentioned.

IN WITNESS WHEREOF each of the parties has duly executed this Agreement as of
the date first above mentioned.

 

 

 

 

 

 

 

 

Name of Subscriber – Please print or type

 

 

 

 

 

 

 

 

Signature and, if applicable, Office

 

 

 

 

 

 

 

 

Address of Subscriber

 

 

 

 

 

 

 

 

City, State, and Zip Code

 

 

 

 

 

 

 

 

Country

 

 

 

 

 

 

 

 

E-mail Address

 

 

 

 

 

 

 

 

Facsimile Number

This Subscription Accepted the ________ day of ____________, 2007

 

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

 

ORAMED PHARMACEUTICALS INC.

 

Per:

 

 

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

1.

The Consultant has provided the following services to the Company:

The Consultant introduced the Company to certain investors and will receive a 5%
finder’s fee equal to 5% of the gross proceeds of $100,000, payable in common
stock of the Company.              

2.

As compensation for the services described in Section 1 of this Schedule “A”,
the Company agrees to pay the Contractor $________, which is payable in shares
of the common stock of the Company (the “Shares”). The number of Shares payable
will be determined based on a share price of $_____ per Share. The Company will
issue the Shares as fully paid and non-assessable. The Contractor agrees that it
will have to execute all necessary documents before the Company will issue the
Shares, including the Subscription Agreement to which this Consultant Agreement
is attached.

 

 

 

 

 